The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Interpretation under 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation "a target voltage corrector" have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “corrector” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-3, 4-7 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Target voltage corrector: Pars [17, 19, 53] of applicant’s published disclosure defines the target voltage corrector as any circuit for calculating the correction of the target value for the target voltage of the bi-directional DC/DC converter. Thus, this limitation will be interpreted as being directed to these definitions and “equivalents thereof”. Id.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (amend “target voltage corrector” to “target voltage correction circuit”), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “…calculates a value of a target value for each output voltage of the bi-directional DC-DC converters by using an average value of a plurality of actual measurement values of the each output voltage.” It is not sufficiently clear from the language of “by using an average value of a plurality of actual measurement values of the each output voltage” whether the applicant intends the measurements to be the average voltage across each of the output voltages or whether the measurements are the average voltage of each output voltage of each DC-DC converter over time. While applicant’s disclosure and claim 5 makes it apparently clear that the applicant intends the average value to be of a plurality of measurement values to be taken at different times at each output voltage of each DC-DC converter, claim 1’s language does not accurately reflect this. The applicant is encouraged to amend claim 1 by using language similar to what is found in claim 5. The following is a suggestion how claim 1 can be amended: 
“A DC power supply system comprising: 
a DC bus serving as a bus bar for DC power supply; 
a natural energy power generator that supplies generated power to the DC bus; 
a plurality of storage batteries that store the generated power from the natural energy power generator;
a plurality of bidirectional DC-DC converters that connect the plurality of corresponding storage batteries to the DC bus, the plurality of bidirectional DC-DC converters include first and second bidirectional DC-DC converters; a power management apparatus that manages operations of the plurality of bi-directional DC-DC converters; and a target voltage corrector calculates a correction value of a target value for an output voltage of the first bidirectional DC-DC converter from an average value of a plurality of actual measurement values taken at different times of the output voltage of the first bidirectional DC-DC converter and calculates a correction value of a target value for an output voltage of the second bidirectional DC-DC converter from an average value of a plurality of actual measurement values taken at different times of the output voltage of the second bidirectional DC-DC converter, wherein the power management apparatus individually controls each output voltage of the bidirectional DC-DC converters by using each target value of the output voltages corrected based on the correction values.
 Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huber et al. (2012/0019073 A1) in view of Nishikawa et al. (2014/0247014 A1).
Regarding Claim 1,
Huber (figs.1-2) teaches a DC power supply system comprising:
	a DC bus (26) serving as a bus bar (par [17]; “voltage bus”) for (intended use) DC power supply (DC bus 26 is intended for DC power supply);
	a plurality of storage batteries (20, 22, 24);
	a plurality of DC-DC converters (14, 16, 18) that connect the plurality of corresponding storage batteries (20, 22, 24) to the DC bus (26, see fig.2); and
	a power management apparatus (12, 36, 46, 48) that manages operations of the plurality of DC-DC converters (pars [23, 26, 29]);
	a target voltage corrector that calculates a correction value of a target value (pars [22-23, 28-29]; target voltage corrector of 36, 46, 48 calculating respective adjustment signals of a target voltage) for each output voltage of the DC-DC converters (14, 16, 18; Note: since the DC/DC converters are connected in parallel, each of their output voltage is the same) by using an average value of a plurality of actual measurement values of the each output voltage (pars [21-23, 28-29]; Huber teaches calculating the adjustment signals for each output voltage of the converters by using “an average voltage on DC link 26” via 34. The average voltage on the DC bus 26 is representative of each of the output voltages across the parallel connected converters 14, 16, 18. Huber’s system “iteratively” uses feedback from voltage sensor 34 to calculate a correction value/adjustment signal, which means there are a plurality of measurement values of each of the output voltage),
	wherein the power management apparatus individually controls each output voltage of the DC-DC converters (14, 16, 18) by using each target value of the output voltages corrected based on the correction values (pars [22-23, 28-29]; 36, 46, 48 individually controls each output voltage of the DC/DC converters 14, 16, 18, respectively, by using a respective adjustment signal/correction value added to the voltage to be converted by the DC/DC converters that forms a corrected target value such that each output voltage of the DC/DC converters substantially matches the target voltage). 
Huber does not explicitly disclose a natural energy power generator that supplies generated power to the DC bus, the plurality of storage batteries store the generated power from the natural energy power generator, and that the DC/DC converters are bi-directional.
Nishikawa (fig.1), however, teaches a natural energy power generator (10) that supplies generated power to the DC bus (50), the plurality of storage batteries (plurality of 32) store the generated power from the natural energy power generator (10, see fig.1, power from PV 10 to “charge” batteries 32), and the DC/DC converters (31) are bi-directional (fig.1, par [64]; see double headed arrow for charging and discharging the batteries via the bi-directional DC/DC converters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Nishikawa in order to establish a well-known and well-desired dynamic DC power supply system where the batteries are not only discharged but also charged from a “natural” generator via bi-directional dc-dc converters. It is further noted that Huber’s system DC power supply system (10) may be a non-vehicle system (Huber, par [19]) and thus modifiable to include other well-known DC power supply systems such as that in Nishikawa.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huber et al. (2012/0019073 A1) in view of Fukui (2015/0353001) in further view of Nishikawa et al. (2014/0247014 A1).
Regarding Claim 1,
Huber (figs.1-2) teaches a DC power supply system comprising:
	a DC bus (26) serving as a bus bar (par [17]; “voltage bus”) for (intended use) DC power supply (DC bus 26 is intended for DC power supply);
	a plurality of storage batteries (20, 22, 24);
	a plurality of DC-DC converters (14, 16, 18) that connect the plurality of corresponding storage batteries (20, 22, 24) to the DC bus (26, see fig.2); and
	a power management apparatus (12, 36, 46, 48) that manages operations of the plurality of DC-DC converters (pars [23, 26, 29]);
	a target voltage corrector that calculates a correction value of a target value (pars [22-23, 28-29]; target voltage corrector of 36, 46, 48 calculating respective adjustment signals of a target voltage) for each output voltage of the DC-DC converters (14, 16, 18) by using an average value of a plurality of actual measurement values across each of the output voltages (pars [21-23, 28-29]; Huber teaches calculating the adjustment signals for each output voltage of the converters by using “an average voltage on DC link 26” via 34. The average voltage on the DC bus 26 is representative of the average of the output voltages across the parallel connected converters 14, 16, 18. Huber’s system “iteratively” uses feedback from voltage sensor 34 to calculate a correction value/adjustment signal so this is a plurality of measurement values),
	wherein the power management apparatus individually controls each output voltage of the DC-DC converters (14, 16, 18) by using each target value of the output voltages corrected based on the correction values (pars [22-23, 28-29]; 36, 46, 48 individually controls each output voltage of the DC/DC converters 14, 16, 18, respectively, by using a respective adjustment signal/correction value added to the voltage to be converted by the DC/DC converters that forms a corrected target value such that each output voltage of the DC/DC converters substantially matches the target voltage). 
	Huber does not explicitly disclose taking the average value/voltage of a plurality of measurement values of each individual output voltage of the DC/DC converters.
Fukui (fig.1), however, teaches calculating an average value/voltage (via 31) of a plurality of measurement values of the output voltage (“Vo”) of DC/DC converter (2) (par [42]; “The average output voltage calculator 31 is configured, for example, to average the values of the output voltage Vo, measured by the output voltage detection circuit VD2, over a latest predetermined time period, to obtain an average output voltage value E(Vo)” of DC/DC converter 2).
It would have been obvious to one of ordinary skill in the art to take the average value of each output voltage in each DC/DC converter instead of taking the average value across the output voltages of the DC/DC converters. The motivation would have been to provide a more accurate and precise measurement of each output voltage of the DC/DC converters that would allow for efficiently controlling the output voltages of the DC/DC converters to match the target voltage.
The combination does not explicitly disclose a natural energy power generator that supplies generated power to the DC bus, the plurality of storage batteries store the generated power from the natural energy power generator, and that the DC/DC converters are bi-directional.
Nishikawa (fig.1), however, teaches a natural energy power generator (10) that supplies generated power to the DC bus (50), the plurality of storage batteries (plurality of 32) store the generated power from the natural energy power generator (10, see fig.1, power from PV 10 to “charge” batteries 32), and the DC/DC converters (31) are bi-directional (fig.1, par [64]; see double headed arrow for charging and discharging the batteries via the bi-directional DC/DC converters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Nishikawa in order to establish a well-known and well-desired dynamic DC power supply system where the batteries are not only discharged but also charged from a “natural” generator via bi-directional dc-dc converters. It is further noted that Huber’s system DC power supply system (10) may be a non-vehicle system (Huber, par [19]) and thus modifiable to include other well-known DC power supply system components such as those that are found in Nishikawa.
Regarding Claim 2,
The combination teaches the claimed subject matter in claim 1 and the combination further teaches wherein the target voltage corrector extracts, from at least one charge/discharge cycle (the forward slash means charge or discharge. Huber’s system, pars [21-23, 28-29] deals with at least one discharge cycle) of the plurality of storage batteries, a period during which a fluctuation width of an output current of the bidirectional DC-DC converter falls within a certain range and which each of the storage batteries continuously perform only a discharging operation for a certain period of time, as a correction value calculation period (Huber, figs.1-2, pars [21-23, 28-29] and Fukui, par [43] and Nishikawa’s bi-directional converters; Modified Huber teaches calculating a correction value and this is the period Modified Huber’s system uses/extracts as a correction value calculation period (i.e. the period to calculate the adjustment value) where the storage batteries are only discharging. In this period, the DC/DC converters have a corresponding output current that falls within a range)), calculates the average value of the plurality of the actual measurement values of the output voltage value in the correction value calculation period (Huber, figs.1-2, pars [pars [21-23, 28-29], Fukui, par [42], and Nishikawa, fig.1; The combination teaches modifying Huber’s teaching of using “an average voltage on DC link 26” via 34 with Fukui’s teaching of using the average voltage of a plurality of actual measurements values of the output voltage of the DC/DC converter to calculate an adjustment signal/correction value of a target voltage for the output voltage of the first DC/DC converter 14 in the correction value calculation period), and calculates the difference between the average value of the output voltage and the target value as a correction value of the target value for the output voltage (Huber, figs.1-2, pars [pars [22-23, 28-29], Fukui, par [42]; Huber teaches the target voltage corrector of 36, 46, 48 calculates the difference between the average voltage of the DC link 26, which is representative of output voltage of the DC/DC converter, and the target voltage to find the correction value of the target voltage of the output voltage. Fukui teaches using the average voltage of the output voltage of the DC/DC converter. The combination thus teaches modifying Huber’s average voltage with that of Fukui’s average voltage in calculating the difference to find the correction value of the target voltage).
Examiner Note:  The recitation of “wherein the target voltage corrector extracts… a period during which a fluctuation width of an output current of the bidirectional DC-DC converter falls within a certain range” is narrative and does not further limit the claim. The language describes a correction value calculation period, which is taught by the combination of references. The claim does not recite any detection of periods, a comparison of periods, and then extracting a period- just that the period for calculating the correction value exists. This is taught by the combination.
Regarding Claim 3,
The combination teaches the claimed subject matter in claim 2 and the combination further teaches wherein the target voltage corrector extracts, from a plurality of charge/discharge cycles of the plurality of storage batteries (the forward slash means charge or discharge. Huber’s system, pars [21-23, 28-29]; Huber teaches the target voltage corrector “iteratively updates the calculation of the adjustment signal to the DC/DC converter”- thus are a plurality of continuous discharge cycles and continuous adjustment signals/correction values for each cycle), a plurality of periods during each of which the fluctuation width of the output current of the bidirectional DC-DC converter falls within a certain range and which each of the storage batteries continuously perform only a discharging operation for a certain period of time, as a correction value calculation period (Huber, pars [21-23, 28-29]; since Huber’s target voltage corrector iteratively calculates an adjustment signal/correction value for each DC-DC converter while the batteries are continuously discharging, each adjustment signal/correction value calculated is a correction value period and happens during the “fluctuation width of the output current of the bidirectional DC/DC converter” noting that the claim does not recite detecting and/or determining the fluctuation width-only that it happens during the correction value calculation period).
Regarding Claim 4,
The combination teaches the claimed subject matter in claim 1 and Huber further teaches wherein the target value for the output voltage is a reference voltage on the DC bus (Huber, pars [9, 22-23, 28-29, 41]; the target value/target voltage for the output voltage is a reference voltage for the DC bus since Huber’s correction of the output voltage is to substantially match the target voltage on the DC bus).
Regarding Claim 5,
The combination teaches the claimed subject matter in claim 1 and the combination further teaches wherein the plurality of storage batteries include first and second storage batteries (Huber, figs.1-2, 20, 22), the plurality of bidirectional DC-DC converters include first and second bidirectional DC-DC converters connected respectively to the first and second storage batteries (Huber, figs.1-2, 14, 16 and Nishikawa, fig.1, bi-directional converters 31. Modified Huber teaches the DC/DC converters are bi-directional and are respectively connected to the batteries 20, 22), and the target voltage corrector calculates a correction value of a target value for an output voltage of the first bidirectional DC-DC converter from an average value of a plurality of actual measurement values of the output voltage of the first bidirectional DC-DC converter (Huber, figs.1-2, pars [pars [21-23, 28-29], Fukui, par [42], and Nishikawa, fig.1; The combination teaches modifying Huber’s teaching of using “an average voltage on DC link 26” via 34 with Fukui’s teaching of using the average voltage of a plurality of actual measurements values of the output voltage of the DC/DC converter to calculate an adjustment signal/correction value of a target voltage for the output voltage of the first DC/DC converter 14) and calculates a correction value of a target value for an output voltage of the second bidirectional DC-DC converter from an average value of a plurality of actual measurement values of the output voltage of the second bidirectional DC-DC converter (Huber, figs.1-2, pars [pars [21-23, 28-29], Fukui, par [42], and Nishikawa, fig.1; The combination teaches modifying Huber’s teaching of using “an average voltage on DC link 26” via 34 with Fukui’s teaching of using the average voltage of a plurality of actual measurements values of the output voltage of the DC/DC converter to calculate an adjustment signal/correction value of a target voltage for the output voltage of the second DC/DC converter 16).
Regarding Claim 6,
The combination teaches the claimed subject matter in claim 1 and the combination further teaches wherein the target voltage corrector is provided in the power management apparatus (Huber, figs.1-2, the power management apparatus in Huber is the entirety of 12, 36, 46, 48 in a single box and the target voltage corrector of 36, 46, 48 is provided in said power management apparatus box. Furthermore, it would have been obvious before the effective filing date of the claimed invention to have provided/integrated the target voltage corrector in a single power management apparatus since the use of a one piece construction would be merely a matter of obvious engineering choice. See MPEP 2144.04 (V)(B)).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huber et al. (2012/0019073 A1) in view of Fukui (2015/0353001) in further view of Nishikawa et al. (2014/0247014 A1) in further view of Agarwal (2018/0167028 A1).
Regarding Claim 7,
The combination teaches the claimed subject matter in claim 1 and the combination further teaches the power management apparatus measures actual measurement data of an output current of each bi-directional converter (Huber, figs.1-2, pars [21-23, 28-29]; average voltage across each output voltage of DC/DC converter 14, 16, 18 would obviously have a corresponding output current and Fukui, fig.1, par [43]; measuring an output current Io of DC/DC converter. Thus, the combination teaches measuring an output current of each DC/DC converter), the target voltage corrector calculates the correction value of the target for the output voltage of each bidirectional DC-DC converter by using the actual measurement data of the output current (Huber, pars [21-23, 28-29] and Fukui, par [43]; Huber teaches calculating the adjustment signals for each output voltage of the converters by using “an average voltage on DC link 26” via 34. Fukui teaches detecting that the output voltage Vo of the DC/DC converter has a corresponding output current Io that’s measured. Thus, the combination teaches that calculating the adjustment signal/correction value would obviously use measurement data of the output current of the DC/DC converter(s)).
The combination does not explicitly disclose further comprising a cloud server to communicate with the power management apparatus, wherein the target voltage corrector/calculator is provided in the cloud server, the power management apparatus transmits data to the cloud server, and the target voltage corrector/calculator transmits a result of the calculation back to the power management apparatus. 
Agarwal (fig.16), however, teaches a cloud server (1604) to communicate with the power management apparatus (1602), wherein a calculator (1614) is provided in the cloud server (1604),  the power management apparatus (1602) transmits data to the cloud server (1604, par [89]), and the calculator (1614) in the cloud server (1604) performs calculation by using the measurement data from the management apparatus (1602, pars [91-92]) and transmits data back to the power management apparatus (see fig.16, pars [89, 91-92]; the double headed arrow between the power management apparatus 1602 and the cloud server indicates bi-directional communication between the two).
Thus, the combination teaches the obviousness of moving the target voltage corrector from the management apparatus to the cloud server for the calculation of the adjustment signal/correction value to happen there and to obviously use the output current of each bidirectional converter DC-DC converter in calculating the adjustment signal/correction value and transmitting the result back to the power management apparatus in order for it to control the bidirectional DC-DC converters based on the result.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Agarwal, because having the target voltage corrector being part of the cloud instead of the power management apparatus reduces the costs of managing and maintaining systems as well as allowing accessibility of the calculations from anywhere with internet connection. It also reduces the number of components that make up the power management apparatus and allows it to remotely receive the calculation to control the bidirectional DC-DC converters. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RASEM MOURAD/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836